Judgment of the County Court, Queens County, adjudging defendant guilty of the crime of attempted grand larceny in the first degree as a fourth offense, insofar as appealed from, unanimously affirmed. While the trial court erred in admitting in evidence the unsigned and unauthenticated fingerprint records from the States of Ohio and South Carolina, on the trial of the information filed pursuant to section 1943 of the Penal Law, the error was harmless and may be disregarded. The identity of the defendant was established beyond a reasonable doubt by his admissions, on his plea of guilty in this case, that he had been previously convicted in the Court of General Sessions, New York County, and by his admission there that he had been previously convicted in the States of Ohio and South Carolina. Present— Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ.